      Case 1:18-cr-00117-KPF Document 247 Filed 09/15/20 Page 1 of 2

                                                                 MEMO ENDORSED
                                   Law Offices of
                                Joshua Stevens, Esq.
                          420 Lexington Avenue, Suite 2920
                               New York, NY 10170
                                Tel # (718) 640.5060

September 15, 2020


Hon. Katherine Polk Failla
Thurgood Marshall Courthouse
40 Foley Square, Courtroom 618
New York, NY 10007

Request For Adjournment: United States v. Emeka Nnawuba, 18-cr-117-06

Your Honor:

I represent Mr. Nnawuba in the above-referenced matter, which is currently scheduled for
Sentencing on September 29, 2020 at 3:30pm. We are requesting an adjournment as Mr.
Nnawuba and his family will be traveling from Arkansas, a state where those who are
travelling to New York State are required to quarantine for two weeks. At this time, Mr.
Nnawuba is unable to make arrangements for he and his family to quarantine for two
weeks.

Mr. Nnawuba also consents to waiving all applicable time under The Speedy Trial Act.
Please advise if any additional information is required.



Respectfully submitted,

-s-

Joshua Stevens, Esq.




cc: via ECF & email AUSA Robert Sobelman, Esq.
         Case 1:18-cr-00117-KPF Document 247 Filed 09/15/20 Page 2 of 2



Application GRANTED. The sentencing scheduled for September 29,
2020, is hereby ADJOURNED to November 16, 2020, at 3:00 p.m. in
Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square,
New York, New York.

The Court's supplemental request for Speedy Trial Act information
was issued in error and is withdrawn.




Dated:     September 15, 2020             SO ORDERED.
           New York, New York




                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
